PER CURIAM.
We affirm the adjudications of guilt for the commission of the delinquent acts of burglary of a conveyance in violation of section 810.02(1) and (3), and section 777.011, Florida Statutes (1995), and dealing in stolen property, a second degree felony, in violation of section 812.019(1), Florida Statutes (1995). We vacate the conviction for grand theft, a third degree felony, in violation of sections 812.014(1) and (2)(c). Section 812.025, Florida Statutes (1995) prohibits convictions for both dealing in stolen property and grand theft arising out of a single course of conduct. See Almulla v. State, 677 So.2d 987 (Fla. 5th DCA 1996); Ridley v. State, 407 So.2d 1000 (Fla. 5th DCA 1981).
AFFIRMED IN PART; ORDER PARTIALLY VACATED.
" PETERSON, C.J., and GOSHORN and GRIFFIN, JJ., concur.